443 F.2d 67
Charles Ray OVERTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.No. 71-1628 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. CitizensCasualty Co. of New York et al., 5 Cir., 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 9, 1971.

Charles Ray Overton, pro se.
Seagal V. Wheatley, U.S. Atty., Jeremiah Handy, Asst. U.S. Atty., San Antonio, Tex., for respondent-appellee.
Appeal from the United States District Court for the Western District of Texas; Jack Roberts, District Judge.
Before COLEMAN, SIMPSON, and MORGAN, Circuit Judges.
PER CURIAM:


1
The District Court denied Charles Ray Overton relief under 28 U.S.C. 2255.


2
This Court settled issues raised in this appeal, when it decided an appeal from Overton's co-defendant, Erwin v. United States of America, 1971, 440 F.2d 1327.


3
The judgment of the District Court is Affirmed.